DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation “a conductive sheet” in claim 2, lines 2-3 and claim 14, line 5 and line 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15 and  19-20 are objected to because of the following informalities:  
Claim 15, "an output” in line 3 should be -- the output --.
Claim 19, "an pulse width” in line 9 should be -- a pulse width--.
Claim 20, "a transformer” in lines 1-2 should be -- the transformer -- and remove repeated words “and the” in line 4. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the
inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 14 recite the limitation “a conductive sheet” in lines 2-3 and 5-7
respectively. The conductive sheet was not described in the specification and not shown in the drawings. Many device can be made with a conductive sheet, however the applicant has not
shown possession of what the applicant consider to be a device with conductive sheet.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the plurality of solid state switches" in line 2 and “the
plurality of secondary windings” in line 4. There is insufficient antecedent basis for this
limitation in the claim.
Claim 16 recites the limitation "the plurality of solid state switches" in lines 3-4. There is
insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the plurality of solid state switches" in lines 3-4. There is
insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plurality of solid state switches" in line 3. There is
insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10707864. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the instant application is directed to essentially similar limitation as in claim 1 of U.S. Patent No. 10707864. Claim 1 of the instant application is broader than claim 1 of U.S. Patent No. 10707864 by omitting other features recited in claim 1 of U.S. Patent No. 10707864 such as “a DC power supply input; a signal input that receives a driving signal having a input pulse width; and each of the first plurality of switch modules are coupled with the DC power supply input and the signal input such that the driving signal causes the first plurality of switch modules to switch DC power from the DC power supply; and each of the second plurality of switch modules are coupled with the DC power supply input and the signal input such that the driving signal causes the second plurality of switch modules to switch DC power from the DC power supply and a pulse width that depends on the input pulse width.”
8.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10707864. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the instant application is directed to essentially similar limitation as in claim 13 of U.S. Patent No. 10707864. Claim 14 of the instant application is broader than claim 13 of U.S. Patent No. 10707864 by omitting other features recited in claim 13 of U.S. Patent No. 10707864 such as “a plurality of single primary windings; a plurality of solid state switches, each of the plurality of solid state switches are electrically coupled with on of the plurality of single primary windings; and having a pulse width that depends on the open and close time of the plurality of solid state switches”
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10707864. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the instant application is directed to essentially similar limitation as in claim 18 of U.S. Patent No. 10707864. Claim 19 of the instant application is broader than claim 18 of U.S. Patent No. 10707864 by omitting other features recited in claim 18 of U.S. Patent No. 10707864 such as “a pulse width that depends on the input pulse”
Claims 3-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12, 14-17 and 19 of U.S. Patent No. 10707864. Although the claims at issue are not identical, they are not patentably distinct from each other because there are no separately distinct terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yampolsky et al. (US 6831377 and Yampolsky hereinafter) 
Regarding claim 1, Yampolsky discloses an apparatus [figs. 10-11] comprising: a first plurality of switch modules [1002, fig. 10], each of the first plurality of switch modules include one or more solid state switches [1103-1106, fig. 11]; a first toroid-shaped core [201-208, fig. 2, col. 4, lines 26-45]; a first primary winding [210-218, fig. 2] that includes a first plurality of single windings that are each wound at least partially around a portion of the first toroid-shaped core, each of the first plurality of switch modules are electrically coupled with one of the first plurality of single windings [column 6, lines 58-63]; a first secondary winding [240, fig. 2, col. 4, lines 41-45] wound at least partially around a portion of the first toroid-shaped core; a second plurality of switch modules [switch modules in 903, fig. 10, col. 7, lines 1-11], each of the second plurality of switch modules include one or more solid state switches; a second toroid-shaped core [second toroid-shaped core in fig. 14]; a second primary winding that includes a second plurality of single windings [fig. 14] that are each wound at least partially around a portion of the second toroid-shaped core, each of the second plurality of switch modules are electrically coupled with one of the second plurality of single windings; a second secondary winding wound at least partially around a portion of the second toroid-shaped core [fig. 14]; and an output [fig. 14] coupled with the first secondary windings and coupled with the second secondary winding, the output providing an output pulse having a peak voltage greater than about 5 kilovolt [fig. 16].
Regarding claim 2, Yampolsky discloses an apparatus wherein the second plurality of single windings comprises a conductive sheet, and wherein the first plurality of single windings comprises a conductive sheet [1302, fig. 13, col. 10, lines 14-31].
Regarding claim 3, Yampolsky discloses wherein each of the first plurality of secondary windings are wound around a portion of the second core, and wherein each of the second plurality of secondary windings are wound around a portion of the first core.
Regarding claim 4, Yampolsky discloses wherein the output pulse has a peak power greater than about 100 kilowatts [fig. 18].
Regarding claim 5, Yampolsky discloses wherein the output pulse has a rise time less than about 50 nanoseconds [fig. 15].
Regarding claim 6, Yampolsky discloses wherein each of the one or more solid state switches comprises a switch selected from the group consisting of an IGBT, an FET, an SiC junction transistor, and a MOSFET [col. 4, lines 60-65].
Regarding claim 7, Yampolsky discloses further comprising a first fast capacitor electrically coupled with the first primary winding and at least one of the first plurality of switch modules, and a second fast capacitor electrically coupled with the second primary winding and at least one of the second plurality of switch modules [col. 3, lines 54-65, col. 4, lines 52-59].
Regarding claim 8, Yampolsky discloses wherein less than 50% of the energy in the first fast capacitor and/or the second fast capacitor is drained during each electrical pulse [col. 3, lines 54-65, col. 4, lines 52-59].
Regarding claim 9, Yampolsky discloses wherein either or both the first fast capacitor or the second fast capacitor has a stray inductance of less than 100 nH [col. 4, lines 52-59].
Regarding claim 10, Yampolsky discloses wherein the first plurality of secondary windings and the second plurality of secondary windings have a stray inductance of less than 100 nH [col. 3, lines 54-65, col. 5, lines 50-52].
Regarding claim 11, Yampolsky discloses wherein each of the first plurality of switch modules and/or each of the second plurality of switch modules has a stray inductance of less than 100 nH [col. 3, lines 54-65, col. 5, lines 50-52].
Regarding claim 12, Yampolsky discloses wherein stray inductance within the first plurality of switch modules and the first primary winding is less than 100 nH, and wherein stray inductance within the second plurality of switch modules and the second primary winding is less than 100 nH [col. 3, lines 54-65, col. 5, lines 50-52].
Regarding claim 13, Yampolsky discloses wherein stray capacitance within the nanosecond pulser is less than about 100 pF [col. 3, lines 54-65].
Regarding claim 14, Yampolsky discloses an apparatus comprising: a circuit board [520, fig. 5]; a transformer [500] comprising: a toroid-shaped transformer core [501] disposed on the circuit board; a conductive sheet [1302, fig. 13, col. 10, lines 14-31] wrapped around the transformer core; and a single continuous secondary winding [240, fig. 2] wound around the core; a solid state switching circuit [221-228, fig. 2] electrically coupled with the conductive sheet; and an output coupled with the single continuous secondary winding producing pulses greater than 5 kV [col. 4, lines 52-59].
Regarding claim 15, Yampolsky discloses wherein a duration of opening and closing of the plurality of solid state switches is directly proportional to a pulse width of an input pulse, and wherein an output pulse width from an output coupled with the plurality of secondary windings is directly proportional to the pulse width of the input pulse [col. 3, line 66 ~ col. 4, line 17].
Regarding claim 16, Yampolsky discloses further comprising a plurality of capacitors disposed on the circuit board [fig. 11] , wherein each of the plurality of capacitors are disposed on the circuit board between the core [1135] and at least one of the plurality of solid state switches.
Regarding claim 17, Yampolsky discloses further comprising a plurality of diodes disposed on the circuit board [fig. 11], wherein each of the plurality of diodes are disposed on the circuit board between the core and at least one of the plurality of solid state switches.
Regarding claim 18, Yampolsky discloses wherein stray capacitance within the nanosecond pulser is less than about 100 pF [col. 3, lines 54-65].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yampolsky in view of Kuthi et al. (US 7901930 and Kuthi hereinafter).
Regarding claim 19, Yampolsky discloses an apparatus comprising: a first solid state switch [1002]; a second solid state switch; a high voltage power source coupled with the first solid state switch and the second solid state switch; an input [input to transformer 911] electronically coupled with the first solid state switch and the second solid state switch, wherein the input provides an input pulse signal [input pulse to transformer 911] to the first solid state switch and the second solid state switch causing the first solid state switch and the second solid state switch to switch the high voltage power source with an pulse width less than 1,000 ns [fig. 15, col. 4, lines 52-59]; a transformer [911] having a primary side and a secondary side, the primary side is electronically coupled with the first solid state switch and the second solid state switch; and an output electrically coupled with the second side of the transformer, the output configured to produce an output voltage having a pulse peak voltage greater than about 5 kilovolts [col. 4, lines 52-59], a pulse width less than 1,000 ns [fig. 15, col. 4, lines 52-59], Yampolsky does not explicitly disclose a pulse width less than 1,000 ns and an input pulse repetition frequency greater than 10 kHz.
However, Kuthi discloses an input pulse width of 90 ns and a repetition frequency of 100 kHz (col 2, lines 61-62). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the input pulse width between 1 ns and 1000 ns and the input pulse repetition, frequency is greater than 10kHz in the nanosecond pulser of Yampolsky, since it has been held discovering optimum value of a result variable involves only routine skill in the art In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Yampolsky in view of Kuthi discloses further comprising a transformer having a core [911, fig. 9], a plurality of primary windings, and a plurality of secondary windings, wherein the plurality of solid state switches [1002] are electrically coupled with the primary windings and the and the output is electrically coupled with the secondary windings [fig. 9, 10, col. 2, lines 12-24, col6, lines 54 ~ col 7, line 11].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842